DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, it is unclear how the limitation of “a composite fluid” as recited in line 1 relates to the limitation of “a first multi-component fluid” as recited in line 3. 
In regard to claim 10, it is noted that the claim recites both “a composite fluid” and “a first composite fluid” in lines 1 and 8, respectively.  It is unclear how the two fluids are related or if they refer to the same fluid.
Claim 16 recites the limitation "the second composite fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hlavinka et al. (US 5,939,319; hereinafter “Hlavinka”).
In regard to claims 10-12, Hlavinka discloses a method of separating components of a composite fluid such as whole blood comprising, receiving, by at least a processor (controller 40), first data (initial platelet count) related to a first amount of a first component (platelets) in a first multi-component fluid (whole blood) from a first source; determining, by the processor (controller 40), a first chamber flow rate (specific flow rate into the fluid chamber 22) based on the first data; determining a first centrifuge speed based on the first chamber flow rate (Hlavinka recognizes that the flow rate and rotational speed determine the number and concentration of platelets flowing into and out of the saturated fluidized bed of platelets in the chamber 22; see col. 12, lines 15-26); rotating the centrifuge at the first centrifuge speed (1800 RPM to 2400 RPM; see col. 13, lines 44-55); introducing a flow of a first composite fluid comprising at least the first component (platelets) and a second component (white blood cells) into a first separation chamber (fluid chamber 22); separating the first component (platelets) from the second component (white blood cells) by subjecting the fluid within the first separation chamber to a centrifugal field of a first strength create by the centrifuge rotating at the first centrifuge speed and collecting the first component of the first composite fluid in a first storage container (collection 
In regard to claim 13, Hlavinka teaches that the fluid chamber 22 functions to separate the first component from the second component by maintaining a saturated fluidized particle bed within the chamber.  See col. 11, line 35 through col. 12, line 63.  
In regard to claims 14-15, Hlavinka discloses wherein the first separation chamber (fluid chamber 22) has a conical volume with a stepped inside surface.  See Figures 7-9 and col. 21, lines 54-62.
In regard to claim 16, it is viewed that the process of Hlavinka is necessarily repeatable for whole blood from a second source with a new tubing set, which would be necessarily equivalent to the entirety of the claimed steps regarding a second multi-component fluid from a second source.
In regard to claim 17, Hlavinka teaches that operation of the method resulted in less than 3x106 white blood cells per 3x1011 platelets. See col. 13, lines 6-17.  Therefore, it is viewed that the storage container is capable of storing less than 1x106 white blood cells per 3x1011 platelets as the storage container is capable of storing more white blood cells than claimed.  The claim falls short of limiting that the separated product have a concentration of less than 1x106 white blood cells per 3x1011 platelets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774